Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to Amendments filed on 10/4/2021. As directed by the amendments, claims 1-3 and 12 have been amended; new claims 22-26 have been added; claim 15 has been canceled. As such, claims 1-9, 12-14, 16-17, 19 and 22-26 are pending in the instant application.
The Applicant has amended claim 2 to correct a minor informality, the previous claim objection is withdrawn.
The Applicant has amended claims 1-3 and 12 to clarify the claiming subject matter, as such, the 112 claim rejections are withdrawn.

Claim Objections
Claims 25 is objected to because of the following informalities:
Line 1 of claim25 should read “A device as claimed in claim 24” because the “the second screw” was first introduced in claim 24 not claim 23. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, Applicant does not provide sufficient disclosure to have the possession of limitation “wherein the pressure feedback path is electrical and …the output of the controller controls the second valve”. It is because now that claim 3 claiming “the pressure feedback path is a mechanical and comprises a biasing element…the biasing element is adjustable mechanically” which claimed toward the embodiment of Figure 9 where the mechanical implementation is used for controlling the second valve (Applicant PG’s [0289]-[0291]: the implementation of the mechanical would avoid using electronics and also eliminates 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, limitation “biasing element is a component of a main valve” in line 1-2 renders claim indefinite because it is unclear if “a main valve” is a different valve than the second valve recited in claim 3 so that there 3 valves are required for claim 22. Claim 22 depends on claim 3, and since claim 3 now claiming the mechanical implementation of the second valve, from the specification, it appears that the claimed “main valve” is referred to element numeral 120, which belongs to the mechanical implementation in Figure 9. This main valve appears to be include the second valve 128 ([0295]) and from the drawing of the main 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, limitation “A device as claimed in claim 3, wherein the pressure feedback path is electrical and …the output of the controller controls the second valve” is not proper to be depended on claim 3. It is because now that claim 3 claiming “the pressure feedback path is a mechanical and comprises a biasing element…the biasing element is adjustable mechanically” which claimed toward the embodiment of Figure 9 where the mechanical implementation is used for controlling the second valve (Applicant PG’s [0289]-[0291]: the implementation of the mechanical would avoid using electronics and also eliminates the need of separate pressure sensor) but claim 4 claimed an electrical implementation. As .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan et al (U.S. Publication 2017/0246420 hereinafter Callaghan) in view of Mahadevan et al. (U.S. Publication 2015/0136129 hereinafter Mahadevan).
a breathing assistance device (Fig. 2: PEEP system 100a), comprising: a source of pressurized gas at a pressurization level (Fig. 2 [0039]: a source of pressurized breathable gas accumulator 180), for providing gas to the user at a pressure above atmospheric pressure (pressurized breathable gas accumulator provided gas pressure above the atmospheric pressure); and a pressure reducer ([0042]: orifice 190 may reduce the pressure of the fluid passing therethrough to a lower operating pressure) configured to provide a pressure below the pressurization level at least during exhalation (the orifice 190 functioned to reduce pressure both during exhalation and inhalation) to provide a positive end-expiratory pressure ([0047] and [0048]: PEEP and applied positive and exhalation pressure to the lungs of the patients), a valve (Fig. 2, [0024]: diaphragm valve 110) to regulate the pressure at user’s exhalation outlet based on whether the valve is open or closed ([0023] and [0024]: the diaphragm valve 110 is fully open; or closed to produce a selected amount of positive pressure on the lung of the patient during exhalation ),wherein the source of pressurize gas includes an outlet leading directly into an inlet of the pressure reducer (the claim limitation does not preclude that a sensor would make the outlet of the source of pressurized gas not directly lead to an inlet of the pressure reducer. However, even if the claim limitation does, Callaghan’s sensor 181 is optional as disclosed in [0041]: PEEP system 100a may include an input fluid pressure sensor 181 – this means that it is optional that the input fluid pressure sensor 181 is in communication with the accumulator 180; as such the outlet of source of pressurized gas leading directly into the inlet of the pressure reducer as shown in the annotated figure 2 below) to an inlet of the pressure reducer (Fig. 2: orifice 190).

    PNG
    media_image1.png
    588
    704
    media_image1.png
    Greyscale

Callaghan silent about the breathing assistance device is portable, the source of the pressurized gas is portable, and a housing which defines a mouthpiece.
However, Mahadevan discloses a pressure support system comprising a pressure generator having a blending gas inlet port (Fig.1: 17) and exhaust port (Fig. 1: 62) and also teaches the breathing assistance device is portable ([0003]: a portable handheld pressure support system), the source of the pressurized gas is portable (since the pressure support system is portable and the source of pressurized gas which disposed inside of the pressure support system, as such, the source of the pressurized gas is also portable), and a housing (Fig. 1, [0019]: housing 28 and subject interface 16) which defines a mouthpiece (Figure 1 shown  subject interface 16 is a mouthpiece).

Regarding claim 17, Callaghan as modified, discloses the device as claimed in claim 1, wherein the pressure control system is arranged such that pressurized gas flows from the portable source of pressurized gas through (annotated Figure 2 above shown this configuration) the pressure reducer (Fig. 2: orifice 190) and then through a first valve (Fig. 2 : supply valve 150). 
Regarding claim 2, Callaghan as modified, discloses a device as claimed in claim 1, wherein a pressure control system (Fig.2: controller 105, supply valve 150 and venting valve 170, pressure sensor, diaphragm valve 110) is controllable to regulate different pressures during inhalation and exhalation ([0048]: controller 105 may operate or direct operation of the supply valve 150 and the venting valve 170 to apply positive and exhalation pressure to the 


    PNG
    media_image1.png
    588
    704
    media_image1.png
    Greyscale

Regarding claim 6, Callaghan as modified, discloses the device as claimed in claim 1, wherein the portable source of pressurized gas comprises: a portable gas canister (Callaghan’s [0038]: the source of pressurized fluid may be a container- being portable by modified by Mahadevan as discussed in claim 1)
Regarding claims 7 and 8, Callaghan as modified, discloses the device as claimed in claim 6.
Callaghan as modified, silent about the portable gas canister is attached to a rechargeable battery, which is for supplying power to the rest of the device and a second, rechargeable, battery within the housing, wherein the rechargeable battery attached to the portable gas canister is for recharging the second battery.
portable gas canister is attached to a rechargeable battery ([0052]: car battery is rechargeable), which is for supplying power to the rest of the device ([0052]: the car battery is for supplying power to the rest of the device as it supplied power to the portable power source 26), a second, rechargeable, battery (Fig. 1, [0052]: portable power source 26) within the housing (Figure 1 shown this configuration), wherein the rechargeable battery (car battery) attached to the portable gas canister (car battery is indirectly attached to the canister 302) is for recharging ([0052]: power supply power 26 is rechargeable) the second battery ([0052]: rechargeable portable supply power 26 ).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Callaghan’s breathing assistance device so that the portable gas canister is attached to a rechargeable battery, which is for supplying power to the rest of the device and a second, rechargeable, battery within the housing, wherein the rechargeable battery attached to the portable gas canister is for recharging the second battery, as taught by Mahadevan, for the purpose of powering component of system ([0052]).
Regarding claim 9, Callaghan as modified, discloses the device as claimed in claim 1, further comprising: a sensor (Callaghan’s pressure sensor 121) arrangement for sensing breathing characteristics of a user ([0035]: sensing exhalation of the user).
Callaghan as modified, silent about -4-an output indicator for providing output information relating to breathing performance and taking into account the sensed breathing characteristics.
However, Mahadevan teaches an output indicator (Fig. 1, [0051]: can be viewed via the user interface 22) for providing output information relating to breathing performance ([0047], and taking into account the sensed breathing characteristics ([0047], [0051] and [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Callaghan’s breathing assistance device to have an output indicator for providing output information relating to breathing instructions or exercises or to breathing performance and taking into account the sensed breathing characteristics, as taught by Mahadevan, for the benefit of allowing users/caretakers to review and monitor patient parameters/treatments results. 
Regarding claim 16, Callaghan as modified, discloses the device as claimed in claim 7, wherein the portable gas canister (modified Callaghan’s pressurized breathable gas accumulator 180) and the rechargeable battery (Mahadevan’s [0052]: rechargeable battery) are adapted to be recharged from a docking station (it is noted that docking station is not positively recited. Thus, the accumulator 180 and the rechargeable battery are capable of connecting to a docking station to be recharged).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan in view of Mahadevan and Homuth et al. (U.S. Publication 20140005566 hereinafter Homuth).
Regarding claim 12, Callaghan discloses a method of providing breathing assistance, comprising: providing gas to a user at a pressure above atmospheric pressure (Fig. 2, [0043]: a source of pressurized breathable gas accumulator 180) using a device connected to a source of pressurized gas at a pressurization level (pressurized breathable gas accumulator provided gas pressure above the atmospheric pressure); and providing, with a pressure reducer ([0042]: pressure control during at least during exhalation (the orifice 190 functioned to reduce pressure both during exhalation and inhalation) to provide pressure reduction to control the pressure to a pressure below the pressurization level ([0042] orifice 190 may reduce the pressure of the fluid passing therethrough to a lower operating pressure); wherein the source of pressurized gas includes an outlet leading directly into an inlet of the pressure reducer; and wherein a pressure control system (Fig.2: controller 105, supply valve 150 and venting valve 170, pressure sensor, diaphragm valve 110) is arranged such that pressurized gas flows from the source of pressurized gas (Fig.2: accumulator 180) through the pressure reducer (Fig. 2: orifice 190) and then through a first valve (Fig. 2: supply valve 150).
Callaghan silent about the source of the pressurized gas is portable and the pressure reducer comprising a fan driven by a turbine.
Homuth discloses a blower mechanism that can be incorporated into mechanical ventilator, bag valve masks ([0116]) and also teaches the pressure reducer ([0113]: blower mechanism 800 creates a negative intrathoracic pressure, as the gas source from high pressure got pulled by the blower mechanism, the gas pressure reduces) comprising a fan driven by a turbine ([0116]: the blower mechanism include a motor and turbine, and the blower mechanism also provided with a centrifugal fan that coupled between a patient and the breathing system wherein the ).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to have replace Callaghan’s pressure reducer for Homuth’s pressure 
Mahadevan discloses a pressure support system comprising a pressure generator having a blending gas inlet port (Fig.1: 17) and exhaust port (Fig. 1: 62) and also teaches the breathing assistance device is portable ([0003]: a portable handheld pressure support system), the source of the pressurized gas is also portable (since the pressure support system is portable and the source of pressurized gas which disposed inside of the pressure support system, as such, the source of the pressurized gas is also portable).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Callaghan’s breathing assistance device to be portable and the source of the pressurized gas is portable as taught by Mahadevan, for the benefit of allowing patients to conveniently carry the pressure support system with them and use whenever and wherever they need to.
Regarding claim 13, Callaghan as modified, discloses the method as claimed in claim 12, further comprising regulating different pressures during inhalation and exhalation ([0048]: controller 105 may operate or direct operation of the supply valve 150 and the venting valve 170 to apply positive and exhalation pressure to the lungs of the patient; controller 105 may selectively at least partially close and/or open the diaphragm valve 110).
Regarding claim 14, Callaghan as modified, discloses the method as claimed in claim 13, wherein the pressure control system (annotated Figure 3 above: pressure control system which include controller 105) is adapted to regulate the pressure during inhalation when a user activates a flow valve for releasing gas from the source of pressurized gas ([0033]: user .

Claims 3, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan in view of Mahadevan and Rittner et al. (U.S. Publication 2009/0013996 hereinafter Rittner).
Regarding claim 3, Callaghan discloses a breathing assistance device (Fig. 2: PEEP system 100a), comprising: a source of pressurized gas at a pressurization level (Fig. 2 [0039]: a source of pressurized breathable gas accumulator 180), for providing gas to the user at a pressure above atmospheric pressure (pressurized breathable gas accumulator provided gas pressure above the atmospheric pressure); and a pressure reducer ([0042]: orifice 190 may reduce the pressure of the fluid passing therethrough to a lower operating pressure) configured to provide a pressure below the pressurization level at least during exhalation (the orifice 190 functioned to reduce pressure both during exhalation and inhalation) to provide a positive end-expiratory pressure ([0047] and [0048]: PEEP and applied positive and exhalation pressure to the lungs of the patients); a pressure control system (Fig.2: controller 105, supply valve 150 and venting valve 170, pressure sensor 181, diaphragm valve 110) is controllable to regulate different pressures during inhalation and exhalation ([0048]: controller 105 may operate or direct operation of the supply valve 150 and the venting valve 170 to apply positive and exhalation pressure to the lungs of the patient; controller 105 may selectively at least partially close and/or open the diaphragm valve 110); wherein the pressure control system comprises a first valve (Fig. 2: supply valve 150) between the source of pressurized gas (Fig. 3: and the patient, a second valve (Fig. 2: diaphragm valve 110) between the patient and a vent to ambient air ([0021]: outlet port 130 that open to and in fluid communication with the atmosphere) and a pressure feedback path for controlling ([0027]-[0029]: adjusting pressure of the actuator line 140 which directly affect the opening/closing of the diaphragm valve 110) the second valve (Fig. 2: diaphragm valve 110) to regulate the pressure at the mouthpiece in dependence ([0026]- [0027]: restricting flow through the diaphragm valve 110 may apply a positive pressure to the lungs of the patient during exhalation) on whether the first valve ([0027] and [0030]: opening supply valve 150 may pressurize the actuator line 140 and apply pressure to the diaphragm of the diaphragm valve 110) is open or closed; and wherein the pressure control system is arranged such that pressurized gas (Fig. 2: pressure gas from accumulator 180) is configured to flow from the source of pressurized gas through (Figure 2 shown this configuration) the pressure reducer (Fig. 2: orifice 190) and then through the first valve (Fig. 2: supply valve 150).
Callaghan silent about the breathing assistance device is portable, the source of the pressurized gas is portable; a housing which defines a mouthpiece and wherein the pressure feedback path is mechanical and comprises a biasing element which is controlled by the pressure at the outlet of the first valve and configured to bias the second valve towards a closed position, wherein the bias of the second valve to the closed position with the biasing element is adjustable mechanically.
However, Mahadevan discloses a pressure support system comprising a pressure generator having a blending gas inlet port (Fig.1: 17) and exhaust port (Fig. 1: 62) and also teaches the breathing assistance device is portable ([0003]: a portable handheld pressure 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Callaghan’s breathing assistance device to be portable, the source of the pressurized gas is portable, and a housing which defines a mouthpiece, as taught by Mahadevan, for the benefit of allowing patients to conveniently carry the pressure support system with them and use whenever and wherever they need to; and for providing a known user interface for delivering the pressurized gas to the user.
Rittner discloses an oxygen supply device and also teaches a biasing element (Fig.1: spring component 56) which is controlled by the pressure at the outlet of the first valve (Fig. 1, [0027]: shut off valve 8) and configure to bias the second valve (Fig. 2: exhalation valve 42) towards a closed position ([0033]), wherein the bias of the second valve to the closed position with the bias of the biasing element is adjustable mechanically ([0033]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Callaghan’s breathing assistance device to have a biasing element which is controlled by the pressure at the outlet of the first valve and configure to bias the second valve towards a closed position, wherein the bias of the second valve to the closed position with the bias of the biasing element is adjustable mechanically, as taught by Rittner, for the purpose of closing the exhalation valve during inhalation ([0033]).
a device as claimed in claim 3, wherein the portable source of pressurized gas includes an outlet leading directly into an inlet of the pressure reducer ([0041]: PEEP system 100a may include an input fluid pressure sensor 181 – this mean that it is optional that the input fluid pressure sensor 181 is in communication with the accumulator 180; as such the outlet of source of pressurized gas leading directly into the inlet of the pressure reducer as shown in the annotated figure 2 below).

    PNG
    media_image1.png
    588
    704
    media_image1.png
    Greyscale

Regarding claim 22, the biasing element (Rittner’s spring component 56) is a component of a main valve (as part of Callaghan’s diaphragm valve 110).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Callaghan in view of Mahadevan and Rittner as applied to claim 3 above, and further in view of Fishman et al. (U.S. Publication 2005/0028816 hereinafter Fishman).
a device as claimed in claim 3.
Callaghan as modified silent about the first valve comprises a manually operated user control.
However, Fisher teaches a demand–control valve (Fig.17A: 411) comprises a manually operated user control ([0367]:  by pressing a button or pulling a level) or it is electrically actuated by a controller ([0366]) for the purpose of controlling the flow of gas from a patient outlet to a patient upon the action/demand by the patient ([0366]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Callaghan’s first valve to have a manually operated user control, as taught by Fishman, for the benefit of allowing control of the flow gas from a patient outlet to a patient upon the action/demand by the patient ([0366]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Callaghan and Rittner as applied to claim 22 above, and further in view of Fisher et al. (U. S. Publication 2012/0215124 hereinafter Fisher).
Regarding claim 23, Callaghan discloses a device a claimed in claim 22.
Callaghan silent as to wherein the main valve comprises a plate; and a screw attached to the plate and extending out an outlet of the main valve; wherein the plate and the screw are configured to set the positive end- expiratory pressure.
However, Fisher discloses a main valve comprises a plate (Fig. 2, [0046]: plate 44); and a screw (Fig.2, [0046]: screw 48) attached to the plate (Fig. 2: the limitation is being interpreted broadly as the indirectly attached to the plate, via the rod and magnet 42 as shown in Figure 2, and extending out an outlet of the main valve (as part of the expiratory valve; Fisher’s [0046]: expiratory limb portion 28b); wherein the plate (Fig. 2, [0046]: plate 44) and the screw (Fig. 2: screw 48) are configured to set the positive end- expiratory pressure ([0046]: magnet 42 is being used as the biasing element and when the location of the plate 44 and 42 is swapped, as the screw 48 is adjusted, the end-expiratory pressure is being set as being used to control Callaghan’s expiratory valve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Callaghan’s diaphragm valve/main valve to have a plate; and a screw attached to the plate and extending out an outlet of the main valve; wherein the plate and the screw are configured to set the positive end-expiratory pressure, as taught by Fisher, as an art-recognized respiration adjustment mechanism.

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant's arguments filed on 10/4/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s argument about claim 15 was not rejected by using any prior art, the Examiner respectfully disagreed, please see the non-final rejection dated 07/12/2021 pages 19-20 using Rittner as a teaching reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785